ON APPLICATION FOR PETITION FOR WRIT OF ERROR CORAM NOBIS
DAUKSCH, Judge.
In accordance with the dictates of Hallman v. State, 343 So.2d 912 (Fla.2d DCA 1977), Appellant has applied to this court for permission to apply to the trial court for a new trial based upon alleged newly discovered evidence. Since the filing of Appellant’s Petition our Supreme Court in The Ohio Casualty Group v. Parrish et al., 350 So.2d 466 (Fla.1977), has said permission need not be sought of the appellate court to file such a motion in a civil case. We see no reason the same rule should not apply in a criminal case, and hold that it does. Therefore, Appellant may file with the trial court such motions as he is advised in accordance with The Ohio Casualty Group, supra, without prior approval from us.
ALDERMAN, C. J., and LETTS, J., concur.